DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/2020, 9/9/2021 and 7/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “a capacitor that is adjacent the word line”, which the Examiner suggests amending to “a capacitor that is adjacent to the word line”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding independent claim 1, Figures 1 and 9 of Puget et al. (US 2010/0308390 A1, hereinafter “Puget”) disclose a semiconductor memory device comprising: 
a substrate 102 (“substrate”- ¶0061); 
a structure comprising: 
a semiconductor pattern 122 (“semiconductor electrode layer”- ¶0066) that comprises a first impurity region 124 (“source and drain regions”- ¶0066), a channel region 128 (“channel region”- ¶0066), and a second impurity region 126 (“source and drain regions”- ¶0066); and 
a first electrode 120 (“second capacitor-electrode layer”- ¶0065) of a capacitor 110 (“memory capacitor”- ¶0062) that is connected to the second impurity region 126; 
a bit line 352 (“bit line”- ¶0084, which is connected to 324, which is analogous to 124) extending vertically and connected to the first impurity region 124 of the semiconductor pattern 122; and 
a word line 350 (“word line”- ¶0084, which includes gate stack 130, which is analogous to 330) including a first portion 130 and a second portion 132 that extend horizontally, 
wherein the first portion 130 is on a top surface of the channel region 128 of the semiconductor pattern 122.
Puget does not expressly disclose wherein there is a plurality of structures that are vertically spaced apart from each other in a stack on the substrate, and wherein the second portion is on a bottom surface of the channel region of the semiconductor pattern.
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Puget and/or Lue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a plurality of structures that are vertically spaced apart from each other in a stack on the substrate” and “wherein the second portion is on a bottom surface of the channel region of the semiconductor pattern”.
Claims 2-7 are allowed as being dependent on allowed claim 1.
Regarding independent claim 8, Figures 1 and 9 of Puget disclose a semiconductor memory device comprising: 
a substrate 102 (“substrate”- ¶0061); 
a vertical stack (i.e., the stack of layers/elements above substrate 102) comprising a plurality of layers on the substrate 102; 
a bit line 352/354 (collectively 352 “bit line” and 354 “vertical connect element”- ¶0084, which is connected to 324, which is analogous to 124) extending in a vertical direction perpendicular to a top surface of the substrate 100; and 
a word line 350 (“word line”- ¶0084, which includes gate stack 130, which is analogous to 330) extending horizontally in a first direction parallel to the top surface of the substrate 100, 
wherein each of the plurality of layers of the vertical stack comprises: 
a semiconductor pattern 122 (“semiconductor electrode layer”- ¶0066) that extends horizontally from the bit line 352/354 in a second direction crossing the first direction; and 
a first electrode 120 (“second capacitor-electrode layer”- ¶0065) of a capacitor 110 (“memory capacitor”- ¶0062) that is connected to the semiconductor pattern 122, and
wherein the word line 350 includes: 
a first portion 130 extending on a top surface of the semiconductor patterns 122.
Puget does not expressly disclose wherein the semiconductor pattern of each of the plurality of layers includes a plurality of semiconductor patterns that are spaced apart from each other in the first direction and wherein the word line further includes a second portion extending on bottom surfaces of the plurality of semiconductor patterns.
Thus, regarding independent claim 8, the claim is allowed, because the prior art of record including Puget and/or Lue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the semiconductor pattern of each of the plurality of layers includes a plurality of semiconductor patterns that are spaced apart from each other in the first direction” and “word line includes... a second portion extending on bottom surfaces of the plurality of semiconductor patterns”.
Claims 9-10 are allowed as being dependent on allowed claim 8.
Regarding independent claim 11, Figure 25 of Lue (US 2013/0270626 A1) discloses a semiconductor memory device comprising: 
a substrate 610 (“insulating layer”- ¶0100; see Fig. 23 for notation); 
a plurality of memory cell transistors 650 (“transistors”- ¶0103; see Fig. 23 for notation) vertically stacked on the substrate 610, wherein each of the plurality of memory cell transistors 650 includes a first source/drain region (“source/drain”- ¶0104, which are part of conductive strips 612, 613, 614), a second source/drain region (“source/drain”- ¶0104, which are part of conductive strips 612, 613, 614) and a channel region (“channel region”- ¶0103) therebetween; 
a bit line 670-672 (“bit lines”- ¶0110, including the vertical connecting portions and BL(1)-BL(3)) connected to the first source/drain region of each of the plurality of memory cell transistors 650; 
a word line 625-1, 625-n (“conductive lines... word lines”- ¶0100) connected to a gate electrode 629 (“gate structures”- ¶0103; see Fig. 23 for notation) of at least one of the plurality of memory cell transistors 650; and 
a data storage element 651 (“transistor”, which includes memory material 615- ¶¶0102-0103; see Fig. 23 for notation) connected to the second source/drain region of the at least one of the plurality of memory cell transistors 650, 
wherein the data storage element 651 comprises a first electrode 649 (“gate electrode”- ¶0103) that extends horizontally from the second source/drain region in a first direction (i.e., y-direction) parallel to a top surface of the substrate 610, 
wherein the word line 625-1, 625-n includes a first portion that extend horizontally in a second direction (i.e., x-direction) intersecting the first direction, 
wherein the bit line 670-672 extends vertically in a third direction (i.e., z-direction) that is perpendicular to the top surface of the substrate 610, and
wherein the first portion is on a top surface of the channel region of the at least one of the plurality of memory cell transistors 650.
Lue does not expressly disclose wherein the first electrode extends longer in the first direction than in either of the second and third directions, wherein the first and second portions of the word line extend longer in the second direction than in either of the first and third directions, wherein the bit line extends longer in the third direction than in either of the first and second directions, and wherein the word lines includes a second portion wherein the second portion is on a bottom surface of the channel region of the at least one of the plurality of memory cell transistors.
Thus, regarding independent claim 11, the claim is allowed, because the prior art of record including Puget and/or Lue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first electrode extends longer in the first direction than in either of the second and third directions”, “wherein the first and second portions of the word line extend longer in the second direction than in either of the first and third directions”, “wherein the bit line extends longer in the third direction than in either of the first and second directions”, and “wherein the second portion is on a bottom surface of the channel region of the at least one of the plurality of memory cell transistors”.
Claims 12-13 are allowed as being dependent on allowed claim 11.
Claim 14 (which depends from allowed claim 11) would be allowable if rewritten or amended to overcome the objected subject matter set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hung et al. (US 2012/0051137 A1), which discloses a semiconductor memory device comprising vertically stacked semiconductor patterns connected to word lines and bit lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895